Citation Nr: 0934219	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-07 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to April 
1987.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which granted service connection for 
chondromalacia patella of the left knee and assigned a 0 
percent (non-compensable) evaluation effective March 10, 
2005; and denied service connection for depression, a left 
wrist injury, a right eye injury, and right knee strain.   

The Veteran submitted a timely July 2005 notice of 
disagreement.  On the Veteran's March 2006 substantive appeal 
(VA Form 9), the Veteran indicated that he only wished to 
appeal the issues of entitlement to service connection for 
disabilities of the right knee, left wrist, and right eye.  
Thus, the issues of entitlement to a compensable evaluation 
for chondromalacia patella of the left knee, and entitlement 
to service connection for depression are not on appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9, the 
Board is not required and has no authority to decide the 
claim).

The issue of entitlement to service connection for a right 
eye disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran does not have a left wrist disability 
etiologically related to active service.  

2.  The Veteran does not have a right knee diagnosis that 
amounts to a disability for VA purposes.


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  A right knee disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an April 2005 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims for service 
connection, evidence VA would reasonably seek to obtain, and 
information and evidence for which the Veteran was 
responsible.  

In the present appeal, VA did not provide the Veteran with 
VCAA notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  However, as the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The Veteran's service treatment records, VA and private 
treatment records, VA examination report, and a Board hearing 
transcript have been associated with the claims file.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary with respect to the Veteran's claim for service 
connection for a left wrist disability.  Medical evidence of 
record does not reflect a currently diagnosed left wrist 
disability.  Absent evidence that indicates that the Veteran 
has a current claimed disability related to his in-service 
injury, the Board finds that a VA examination is not 
necessary for disposition of the claim.  

The Veteran was afforded a VA examination in September 2005 
to address his claimed right knee disability.  38 C.F.R. 
§ 3.159(c)(4) (2008).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The September 2005 VA examiner 
did not provide an opinion with respect to the etiology of 
the Veteran's pain syndrome of the right knee; however, the 
Veteran's right knee pain is not a diagnosed chronic 
disability for which service-connected can be granted.  The 
record does not otherwise show that the Veteran has a 
currently diagnosed right knee disability.  As such, the 
Board finds that an additional examination or opinion is not 
necessary in this case.  

VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  During the Veteran's Board hearing, 
he requested additional time for the submission of evidence.  
The record was held open for 30 days; however, no additional 
medical evidence has been received to date.  The Veteran and 
his representative have not requested that VA obtain any 
additional medical records.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In light of the foregoing, the Board 
finds that VA has fulfilled its duty to assist the Veteran in 
the development of the claim.  



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  Left Wrist

Service treatment records show that the Veteran was seen for 
a left wrist injury in December 1984, noted as a possible 
fracture of the left wrist.  The left wrist was swollen with 
no edema, no crepitus, and no deformity.  The Veteran was 
assessed with left wrist trauma.  X-rays of the left wrist 
showed no fracture or dislocation.

Despite evidence of an injury to the left wrist during 
service, the medical evidence of record does not reflect a 
current left wrist disability.  The Board observes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. See 38 U.S.C.A. § 1110, 
1131; Degmetich v. Brown, 104 F. 3d 1328 (1997). 

VA treatment records dated from 2005 to 2009, while showing 
treatment for various musculoskeletal conditions, including 
disc disease of the lumbar and cervical spines, do not 
reflect treatment for a diagnosed left wrist disability, and 
there is no diagnosis associated with the Veteran's 
complaints of left wrist pain.  While VA treatment records 
show that the Veteran complained of left wrist pain on one 
occasion in April 2006, a diagnosis was not rendered at that 
time.  Subsequent records are silent for any further wrist 
complaints.  The Board notes that the earliest medical 
evidence of left wrist pain was over 20 years after the 
Veteran's in-service injury.  

During his June 2009 Board hearing, the Veteran stated that 
he injured his left wrist during a battalion sports day.  He 
stated that he went to the emergency room and was placed on 
light duty.  The Veteran also reported having current 
problems with his wrist, including constant pain and 
difficulty with gripping.  

The Board has considered the Veteran's own statements in 
support of his claim.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Therefore, 
he cannot provide a competent opinion regarding diagnosis and 
causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

The Veteran is competent to describe an in-service injury to 
the wrist, and his report is supported by findings in service 
treatment records.  He is also competent to report current 
left wrist pain.  The Veteran, however, cannot provide 
competent evidence of a current left wrist disability, and he 
is not competent to relate current left wrist pain to his in-
service injury.  Where the determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  

In the present case, the Veteran is simply not shown to have 
a currently diagnosed left wrist disability which is related 
to his in-service injury.  Therefore, the Board finds that 
service connection for a left wrist disability is not 
warranted. 

2.  Right Knee

Service treatment records show that the Veteran was seen for 
right knee pain on October 1981.  There was no effusion, 
edema, discoloration, or crepitus in the knee.  The Veteran 
had negative drawer and McMurry's tests.  He was diagnosed 
with chondromalacia and was treated with hot soaks.  The 
Veteran was also seen for cuts on the knee in June 1982 when 
he slid into home base; however, the clinical report did not 
indicate which knee was injured.  The Veteran was seen on 
October 1985 with right knee pain with a duration for three 
weeks.  He had pain with bending of the leg, stair climbing, 
and sitting.  There was no swelling or locking of the knee.  
There was no history of injury noted.  The Veteran had right 
knee tenderness.  He had full range of motion of the knee, 
the lateral collateral ligament and medial collateral 
ligament were intact.  The Veteran had negative drawer, 
pivot, Lachman, and McMurry's tests.  The Veteran was 
diagnosed with gastrosoleus strain.  He was treated with ice 
and was put on profile with no running.  The Veteran was seen 
again for right knee pain in December 1985.  He had right 
knee tenderness over the gastrosoleus, diagnosed as 
gastrosoleus strain.  December 1985 x-rays of the right knee 
were within normal limits.  No specific bone abnormality was 
evident.  Faint soft tissue irregularities were seen at the 
anterior compartment of the knee.  Some suprapatellar 
haziness was also noted. 

A September 2005 VA examination included a review of the 
claims file.  A comprehensive physical examination was 
completed.  The Veteran had full range of motion in the right 
knee.  The Veteran reported pain, but it was noted that there 
were no objective findings related to his pain.  Right knee 
x-rays failed to reveal any fracture, dislocation, or any 
other bone and joint abnormalities.  The Veteran's complaints 
were described as a bilateral retropatellar pain syndrome in 
the knees.  

VA treatment records dated from 2005 to 2009 show that the 
Veteran was seen for bilateral knee pain and chronic knee 
arthralgia.  An April 2005 treatment report assessed the 
Veteran with chronic knee arthralgia, likely chrondromalacia 
patella.  June 2006 x-rays reflect normal knees.  The Veteran 
was treated with non-steroidal anti-inflammatory medication 
for the knees.  A June 2008 treatment report reflects 
bilateral knee pain.  The VA physician indicated that the he 
suspected degenerative joint disease.  X-rays were ordered.  
A June 2008 addendum, however, shows that x-rays of the knees 
were normal.  The VA physician stated that the Veteran's pain 
may be due to minor cartilage wear and tear which did not 
show up on x-rays.  A March 2009 VA examination for the 
evaluation of the Veteran's left knee included range of 
motion testing of the right knee.  The Veteran had full range 
of motion with no pain, fatigue, weakness, lack of endurance, 
and incoordination. 

The Veteran was treated right knee pain in service, diagnosed 
as chrondramalacia and gastrosoleus strain.  The Veteran 
indicated during his June 2009 Board hearing that he has had 
right knee pain since service.  

VA treatment records show that the Veteran is currently 
treated for right knee pain; however, there is no clear 
diagnosis associated with his pain.  While the Veteran was 
assessed with retropatellar pain syndrome in the right knee 
during a September 2005 VA examination, it was noted that 
there were no objective findings related to his pain.  
Furthermore, X-rays of the right knee at that time, as well 
as later X-rays taken in June 2008, were normal.  

Although the Veteran has been assessed with right knee pain, 
right knee arthralgia, and right knee retropatellar pain 
syndrome, the record does not reflect a diagnosed chronic 
disability related to his right knee pain.  The Board notes 
that "arthralgia" is defined as joint pain.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  
Diagnoses of chrondromalacia patella and arthritis were not 
confirmed in the present case.  On the contrary, as noted 
above, X-ray findings were normal.  The United States Court 
of Appeals for Veterans Claims has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Board 
finds that the evidence of record does not show that the 
Veteran has a diagnosed right knee disability.  In light of 
the foregoing, the Board finds that service connection is not 
warranted.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 
104 F. 3d 1328 (1997).  

In making this determination, the Board has considered the 
Veteran's own statements in support of his claim.  However, 
where the determinative issue is one of medical diagnosis, as 
it is in this case, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

C.  Conclusion

Despite complaints of pain in his left wrist and right knee, 
the Veteran does have not currently diagnosed left wrist and 
right knee disability.  Therefore, the Board concludes the 
preponderance of the evidence is against findings that the 
Veteran has a left wrist disability etiologically related to 
active service and/or a right knee disability etiologically 
related to active service.  The appeal of the denial for 
service connection for these conditions is accordingly denied 
as the preponderance of the evidence is against the Veteran's 
claims.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claims.


ORDER

Service connection for a left wrist disability is denied.

Service connection for a right knee disability is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the Veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran claims that he has loss of vision in the right 
eye secondary to an in-service injury.  The Board notes that 
for purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

During the Veteran's Board hearing, the Veteran reported that 
his eye was cut open in service when he was butted with 
another soldier's weapon.  He reported that his vision was 
blurred, and shortly thereafter, he was issued glasses.  
Service treatment records show that the Veteran was issued 
glasses while he was in service.  VA treatment reports 
indicate that the Veteran currently wears glasses for poor 
vision.  

The Veteran has not been afforded a VA examination to address 
his claimed right eye disability.  In light of the "low 
threshold" as announced in Mclendon v. Nicholson, the Board 
finds that remand for a VA examination is necessary to 
determine if the Veteran has a current disability of the 
right eye which is related to a disease or injury service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
eye examination to determine if he has 
a current disability of the right eye 
which is related to a disease or injury 
in service.  The claims folder must be 
made available to the examiner for 
review prior to examination.  The 
examiner should review all pertinent 
records associated with the claims 
file, to include service treatment 
records.  The examiner should:

a).  Identify any current right 
eye disabilities; 

b.)  As to each diagnosed 
disability, state whether it is at 
least as likely as not that such 
disability was incurred in 
service; 

c.)  If the Veteran is found to 
have a refractive error of the 
right eye, state whether it is at 
least as likely as not that such 
defect was subjected to a 
superimposed disease or injury 
which created additional 
disability.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved. 

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO/AMC should furnish 
the Veteran and his attorney with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


